UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/2013 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund August 31, 2013 (Unaudited) Common Stocks96.4% Shares Value ($) Automobiles & Components.9% Dana Holding 35,900 752,464 Gentherm 69,000 a 1,154,370 Modine Manufacturing 89,600 a 1,167,488 Thor Industries 44,307 2,269,847 Visteon 6,490 a 464,749 Banks9.5% BancorpSouth 11,087 214,866 Bank of Hawaii 13,196 679,594 Bank of the Ozarks 12,600 571,788 BankUnited 36,700 1,084,485 BBCN Bancorp 119,691 1,599,072 BofI Holding 16,300 a 1,055,751 Brookline Bancorp 55,184 499,415 Bryn Mawr Bank 53,520 1,349,239 Centerstate Banks 91,120 833,748 City Holding 25,450 b 1,039,632 City National 13,400 877,298 Columbia Banking System 56,700 1,315,440 Comerica 31,827 1,299,815 Community Bank System 47,875 b 1,591,365 CVB Financial 125,100 1,593,774 Dime Community Bancshares 67,230 1,070,302 East West Bancorp 71,778 2,098,071 F.N.B. 109,777 1,325,008 First Commonwealth Financial 150,600 1,103,898 First Financial Bankshares 47,290 b 2,719,175 First Merchants 39,447 673,755 First Midwest Bancorp 51,418 772,813 First Niagara Financial Group 319,832 3,230,303 FirstMerit 104,135 2,203,497 Flushing Financial 33,145 593,297 Great Southern Bancorp 4,410 117,218 Hancock Holding 98,024 3,151,472 Heritage Financial Group 51,649 921,935 Huntington Bancshares 176,410 1,453,618 IBERIABANK 29,800 1,559,732 Independent Bank 13,740 487,907 Investors Bancorp 33,682 701,259 MGIC Investment 96,100 a 693,842 National Bank Holdings, Cl. A 37,679 736,624 Ocwen Financial 84,250 a 4,249,570 PacWest Bancorp 16,560 550,620 Park Sterling 124,360 742,429 Rockville Financial 53,488 698,018 SVB Financial Group 14,500 a 1,200,600 TCF Financial 98,200 1,379,710 Texas Capital Bancshares 55,700 a 2,455,256 Trustmark 34,755 864,009 Umpqua Holdings 81,500 1,323,560 Union First Market Bankshares 28,544 610,556 United Financial Bancorp 4,040 63,266 Washington Federal 28,928 604,306 Westamerica Bancorporation 25,700 b 1,209,699 Wintrust Financial 38,600 1,530,104 Capital Goods11.8% AAON 57,220 1,334,370 Aegion 22,612 a 483,897 Aerovironment 38,150 a 835,866 Albany International, Cl. A 61,270 1,977,183 CAI International 96,780 a 2,121,418 CLARCOR 26,100 1,397,916 Columbus McKinnon 79,360 a 1,698,304 Curtiss-Wright 49,718 2,076,224 Donaldson 28,554 1,006,243 DXP Enterprises 15,100 a 1,026,498 Dycom Industries 24,550 a 623,815 EnerSys 27,421 1,406,149 ESCO Technologies 29,300 898,045 Flow International 461,740 a 1,556,064 Foster Wheeler 23,240 a 538,703 Franklin Electric 23,710 851,663 FreightCar America 64,144 1,153,309 Generac Holdings 34,200 1,353,978 General Cable 27,540 840,796 Gibraltar Industries 48,110 a 619,657 Graco 28,500 1,980,465 GrafTech International 136,567 a,b 1,067,954 Granite Construction 26,270 743,966 Greenbrier Cos. 58,900 a 1,329,373 H&E Equipment Services 58,900 1,418,312 Harsco 30,000 705,900 Hexcel 103,612 a 3,685,479 Hyster-Yale Materials Handling 30,530 2,308,373 II-VI 31,020 a 598,066 ITT 44,200 1,451,970 John Bean Technologies 76,400 1,673,924 KBR 49,100 1,466,126 Lawson Products 37,730 a 422,576 Lincoln Electric Holdings 41,812 2,614,504 LSI Industries 63,885 430,585 Lydall 38,121 a 592,019 Manitowoc 49,000 979,020 Meritor 81,300 a 605,685 Miller Industries 41,730 668,515 Moog, Cl. A 9,820 a 498,856 Mueller Water Products, Cl. A 379,050 2,861,828 National Presto Industries 7,350 b 507,003 NCI Building Systems 106,900 a 1,280,662 Nordson 7,975 531,534 Orion Marine Group 79,323 a 778,952 Regal-Beloit 10,000 637,000 Spirit Aerosystems Holdings, Cl. A 68,230 a 1,540,633 Standex International 47,200 2,520,008 Teledyne Technologies 16,300 a 1,257,871 Textron 69,970 1,884,992 Titan International 49,280 b 800,307 TriMas 60,310 a 2,119,293 Trinity Industries 14,000 591,080 Triumph Group 6,390 459,888 Tutor Perini 74,050 a 1,420,279 Twin Disc 31,100 820,729 Woodward 95,060 3,665,514 Commercial & Professional Services4.1% ABM Industries 64,000 1,545,600 Acacia Research 38,850 853,534 ACCO Brands 284,298 a 1,873,524 Avery Dennison 51,140 2,186,746 The Brink's Company 37,600 971,208 CBIZ 174,528 a,b 1,195,517 CDI 30,930 419,411 Ceco Environmental 43,480 579,154 Clean Harbors 11,300 a 642,179 Corporate Executive Board 28,800 1,867,392 Covanta Holding 76,000 1,605,880 Deluxe 112,091 4,410,781 Ennis 42,088 749,587 FTI Consulting 67,102 a 2,243,891 ICF International 32,200 a 1,059,058 Insperity 29,270 933,713 Korn/Ferry International 106,145 a 1,879,828 Tetra Tech 18,778 a 427,763 Consumer Durables & Apparel2.7% CSS Industries 40,200 877,164 Deckers Outdoor 27,500 a,b 1,615,075 Harman International Industries 21,702 1,389,362 Iconix Brand Group 133,058 a 4,366,963 JAKKS Pacific 139,319 b 723,066 Leapfrog Enterprises 113,182 a,b 1,088,811 M.D.C. Holdings 16,020 445,837 M/I Homes 103,380 a 1,936,307 Standard Pacific 83,910 a 599,117 Tupperware Brands 25,071 2,024,985 Unifi 75,850 a 1,718,002 Consumer Services2.7% Capella Education 4,700 a 255,445 DeVry 15,740 472,357 Hillenbrand 142,105 3,518,520 Ignite Restaurant Group 31,020 a 464,059 Interval Leisure Group 35,000 756,000 LifeLock 73,900 931,879 Multimedia Games Holding Company 35,400 a 1,389,096 Outerwall 25,700 a,b 1,597,769 Regis 40,710 642,404 Ruby Tuesday 88,200 a 640,332 Ruth's Hospitality Group 46,247 546,640 Sonic 62,616 a 999,351 Strayer Education 31,670 b 1,265,533 Universal Technical Institute 138,805 1,475,497 Wendy's 239,115 b 1,807,709 Diversified Financials5.3% Ares Capital 164,553 2,892,842 Ashmore Group 265,000 1,370,399 Asta Funding 38,390 328,234 Cash America International 27,600 1,180,728 DFC Global 67,900 a 767,270 Eaton Vance 80,889 3,118,271 Encore Capital Group 43,600 a,b 1,869,132 Fifth Street Finance 86,155 b 892,566 First Cash Financial Services 63,300 a 3,498,591 ING US 30,590 880,992 MSCI 35,551 a 1,333,518 NASDAQ OMX Group 91,563 2,734,071 Oppenheimer Holdings 29,360 513,800 PHH 99,780 a 2,082,409 PICO Holdings 38,187 a 805,364 Stifel Financial 71,927 a 2,878,519 Waddell & Reed Financial, Cl. A 31,053 1,478,744 Walter Investment Management 61,845 a 2,269,093 World Acceptance 17,715 a,b 1,517,644 Energy5.6% Adams Resources & Energy, 3,000 182,430 Atwood Oceanics 19,561 a 1,089,156 Bill Barrett 70,670 a,b 1,521,525 Cal Dive International 374,900 a,b 757,298 Callon Petroleum 49,683 a 223,077 CARBO Ceramics 17,000 b 1,387,030 Delek US Holdings 46,140 1,147,040 Energy XXI 58,100 1,543,717 EPL Oil & Gas 65,947 a 2,231,646 ERA Group 3,120 a 77,470 GulfMark Offshore, Cl. A 19,031 875,045 Helix Energy Solutions Group 50,400 a 1,261,512 ION Geophysical 124,200 a 594,918 Kodiak Oil & Gas 94,943 a 948,481 McDermott International 116,930 a 876,975 Newpark Resources 243,150 a,b 2,706,260 PetroQuest Energy 383,830 a 1,612,086 Rosetta Resources 5,382 a 250,424 Stone Energy 119,564 a 3,276,054 Synergy Resources 192,100 a 1,798,056 Tesco 53,020 a 819,159 TETRA Technologies 135,300 a 1,589,775 Tidewater 38,308 2,067,100 Ultra Petroleum 24,580 a,b 508,806 Warren Resources 266,219 a 761,386 Western Refining 31,860 b 934,454 World Fuel Services 83,700 3,193,155 WPX Energy 20,670 a 385,702 Exchange-Traded Funds.2% iShares Russell 2000 ETF 9,155 b Food & Staples Retailing.6% Andersons 13,800 906,108 Nash Finch 37,876 925,311 Safeway 59,300 1,535,870 Village Super Market, Cl. A 11,300 395,387 Food, Beverage & Tobacco.9% Crimson Wine Group 85,620 a,b 804,828 Darling International 124,620 a 2,521,063 Hillshire Brands 22,870 738,930 National Beverage 73,900 1,183,139 Seaboard 160 428,800 Health Care Equipment & Services4.2% Acadia Healthcare 30,675 a 1,175,773 Accuray 68,570 a,b 453,933 Air Methods 38,400 1,571,328 Allscripts Healthcare Solutions 146,790 a 2,134,327 AmSurg 38,043 a 1,418,623 AngioDynamics 65,859 a 717,863 Antares Pharma 127,930 a,b 562,892 Chemed 56,269 b 3,918,573 CryoLife 77,737 471,864 Given Imaging 31,800 a,b 575,262 Health Net 23,460 a 708,023 HealthSouth 16,630 523,180 Hill-Rom Holdings 57,083 1,948,814 Kindred Healthcare 119,231 1,752,696 Magellan Health Services 41,090 a 2,309,669 Owens & Minor 51,600 b 1,760,076 Symmetry Medical 145,916 a 1,145,441 Syneron Medical 93,690 a 770,132 Team Health Holdings 34,900 a 1,341,207 Teleflex 6,140 473,271 Household & Personal Products1.0% Medifast 58,000 a 1,441,880 Nu Skin Enterprises, Cl. A 33,593 2,812,070 WD-40 35,300 2,053,754 Insurance6.4% American Equity Investment Life Holding 199,344 3,949,005 American Financial Group 8,920 459,648 American National Insurance 7,950 834,511 Argo Group International Holdings 17,644 720,581 Aspen Insurance Holdings 26,500 942,605 Assurant 9,310 493,802 Donegal Group, Cl. A 12,186 164,267 Endurance Specialty Holdings 35,710 1,789,785 Everest Re Group 22,933 3,140,674 FBL Financial Group, Cl. A 8,743 385,391 Fidelity National Financial, Cl. A 51,100 1,211,581 HCC Insurance Holdings 38,305 1,616,471 Horace Mann Educators 43,300 1,141,388 Maiden Holdings 67,100 877,668 Montpelier Re Holdings 108,903 2,706,240 Navigators Group 57,888 a 3,168,210 Platinum Underwriters Holdings 35,140 2,030,389 Primerica 51,010 1,894,001 ProAssurance 28,612 1,348,770 RLI 44,760 3,495,308 Stewart Information Services 55,406 1,694,870 The Hanover Insurance Group 37,029 1,972,535 Tower Group International 154,659 2,185,331 Validus Holdings 31,359 1,085,335 Materials6.4% American Vanguard 43,600 1,093,488 AptarGroup 7,700 452,837 Balchem 15,800 756,188 Carpenter Technology 8,960 481,779 Chemtura 66,200 a 1,451,104 Crown Holdings 36,300 a 1,577,598 Cytec Industries 7,800 583,284 FutureFuel 85,300 1,376,742 Glatfelter 80,854 2,071,479 Greif, Cl. A 24,853 1,338,831 Haynes International 27,080 1,197,748 Headwaters 98,800 a 845,728 Kaiser Aluminum 46,433 3,209,449 KMG Chemicals 121,601 2,864,920 Koppers Holdings 16,500 639,705 Kraton Performance Polymers 108,420 a 2,011,191 LSB Industries 47,290 a 1,419,646 Materion 61,880 1,819,272 Mercer International 180,915 a 1,239,268 NewMarket 2,100 575,778 Noranda Aluminum Holding 130,200 355,446 Olin 88,050 2,033,955 Olympic Steel 27,640 718,087 PolyOne 60,850 1,644,167 RPM International 19,107 649,256 Sealed Air 59,600 1,692,640 Sensient Technologies 34,701 1,438,703 Sonoco Products 28,898 1,075,873 Stillwater Mining 38,910 a,b 443,185 Worthington Industries 64,730 2,157,451 Media1.4% John Wiley & Sons, Cl. A 63,148 2,765,882 LIN Media, Cl. A 62,700 a 1,053,360 Live Nation 164,521 a 2,773,824 Media General, Cl. A 95,400 a,b 1,000,746 Starz 32,320 a 806,707 Pharmaceuticals, Biotech & Life Sciences2.7% Acorda Therapeutics 28,000 a 946,120 Affymetrix 109,400 a 609,358 Cambrex 177,270 a 2,416,190 Charles River Laboratories International 45,700 a 2,104,485 Flamel Technologies, ADR 228,747 a,b 1,377,057 Furiex Pharmaceuticals 36,900 a 1,419,174 Impax Laboratories 21,900 a 446,322 Mallinckrodt 17,910 a 781,771 PerkinElmer 79,655 2,865,190 Questcor Pharmaceuticals 12,600 840,168 Sagent Pharmaceuticals 32,810 a 723,789 Santarus 69,700 a 1,569,644 Theravance 15,820 a,b 567,147 Real Estate3.0% Altisource Portfolio Solutions 32,433 a 4,229,263 AV Homes 46,330 a 744,986 Capstead Mortgage 82,500 c 968,550 EPR Properties 18,900 c 925,722 First Potomac Realty Trust 85,344 c 1,061,679 Hersha Hospitality Trust 351,586 c 1,842,311 LaSalle Hotel Properties 65,173 c 1,729,040 Lexington Realty Trust 127,000 c 1,488,440 Medical Properties Trust 132,376 c 1,528,943 Newcastle Investment 232,100 c 1,223,167 Omega Healthcare Investors 62,261 c 1,768,212 Ramco-Gershenson Properties Trust 55,392 c 802,076 Retailing4.0% Ascena Retail Group 127,828 a 2,086,153 Barnes & Noble 34,700 a 474,349 Chico's FAS 44,640 696,384 Children's Place Retail Stores 24,900 a 1,324,182 Express 38,900 a 816,511 Finish Line, Cl. A 32,391 678,915 Genesco 34,755 a 2,143,688 JOS. A. Bank Clothiers 14,358 a 571,161 Kirkland's 35,218 a 687,103 Men's Wearhouse 26,600 1,001,490 OfficeMax 113,400 1,232,658 PEP Boys-Manny Moe & Jack 36,600 a 411,018 RadioShack 651,370 a,b 2,129,980 Rent-A-Center 99,014 3,714,015 Select Comfort 82,396 a 2,035,181 Shutterfly 18,400 a 956,064 Sonic Automotive, Cl. A 97,328 2,120,777 Stage Stores 53,900 1,004,157 Travelcenters of America 95,500 a 726,755 Semiconductors & Semiconductor Equipment2.7% Axcelis Technologies 532,255 a 1,053,865 Cabot Microelectronics 97,420 a 3,518,810 Ceva 29,100 a 527,583 FormFactor 196,912 a 1,195,256 Freescale Semiconductor 56,070 a,b 802,922 GT Advanced Technologies 382,520 a,b 2,471,079 Ikanos Communications 79,100 a 97,293 Integrated Silicon Solution 63,653 a 662,628 Kulicke & Soffa Industries 88,850 a 982,681 LTX-Credence 99,532 a 404,100 Mellanox Technologies 14,160 a,b 558,187 Rambus 123,950 a 1,011,432 Silicon Image 214,100 a 1,160,422 Spansion, Cl. A 65,740 a 681,724 Teradyne 38,590 a 592,356 Ultratech 30,300 a 856,884 Software & Services9.4% Accelrys 87,000 a 786,480 ACI Worldwide 57,328 a 2,790,154 Acxiom 33,900 a 843,432 American Software, Cl. A 109,745 880,155 AVG Technologies 73,100 a,b 1,584,077 Bankrate 27,650 a,b 475,580 CACI International, Cl. A 28,119 a 1,895,221 Cadence Design Systems 62,900 a 847,263 Cardtronics 41,100 a 1,425,759 Cass Information Systems 32,668 1,714,417 Computer Services 24,135 734,911 Comverse 39,593 a 1,197,689 Convergys 149,350 2,633,041 CoreLogic 60,200 a 1,547,140 DealerTrack Technologies 34,700 a 1,373,773 Digital River 97,200 a 1,679,616 DST Systems 19,900 1,420,263 Fair Isaac 49,033 2,455,573 FalconStor Software 554,659 a 554,659 Global Payments 51,258 2,442,444 Hackett Group 58,000 371,780 Heartland Payment Systems 81,232 b 3,001,522 Jack Henry & Associates 41,200 2,055,880 Lender Processing Services 37,440 1,194,336 MoneyGram International 12,700 a 257,302 NetScout Systems 51,000 a 1,266,840 NeuStar, Cl. A 48,334 a 2,442,800 Open Text 18,871 1,296,438 Rovi 79,210 a 1,420,235 SeaChange International 74,900 a 749,000 SS&C Technologies Holdings 45,300 a 1,603,167 SYKES Enterprises 60,900 a 1,037,127 Syntel 29,000 2,084,230 TIBCO Software 22,700 a 511,658 Unwired Planet 323,912 a 599,237 ValueClick 282,535 a 5,978,441 Velti 72,400 a,b 25,340 VeriFone Systems 36,920 a 731,754 Verint Systems 52,838 a 1,751,585 Technology Hardware & Equipment7.3% Anixter International 14,926 a 1,247,217 ARRIS Group 84,500 a 1,324,115 Aviat Networks 346,548 a 880,232 Badger Meter 27,925 1,258,859 Black Box 51,170 1,359,587 Brocade Communications Systems 191,000 a 1,413,400 Ceragon Networks 7,400 a 26,714 Ciena 38,800 a 772,896 Cognex 15,746 897,207 CTS 121,038 1,684,849 Diebold 6,197 175,251 Dolby Laboratories, Cl. A 23,400 b 735,462 Electronics for Imaging 51,725 a 1,514,508 Emulex 201,340 a 1,449,648 GSI Group 67,570 a 569,615 Infinera 113,800 a,b 1,054,926 Ingram Micro, Cl. A 34,950 a 772,395 Itron 21,140 a 791,904 Ituran Location and Control 113,604 2,100,538 Lexmark International, Cl. A 68,440 b 2,337,910 Mercury Systems 45,800 a 399,834 Methode Electronics 48,800 1,165,832 Oplink Communications 81,488 a 1,514,862 OSI Systems 7,400 a 537,980 Park Electrochemical 47,557 1,266,918 Plantronics 53,754 2,322,173 Plexus 58,963 a 1,930,449 Pulse Electronics 46,557 a,b 186,694 QLogic 145,143 a 1,537,065 Quantum 696,009 a 1,002,253 Rofin-Sinar Technologies 67,590 a 1,520,099 ScanSource 36,257 a 1,123,242 Sierra Wireless 60,300 a 742,896 SYNNEX 37,280 a 1,771,173 Vishay Intertechnology 250,000 a,b 3,062,501 Vishay Precision Group 41,720 a 589,504 Zebra Technologies, Cl. A 39,355 a 1,794,588 Telecommunication Services.1% MagicJack VocalTec 37,150 a,b Transportation1.5% Air Transport Services Group 146,090 a 936,437 Arkansas Best 21,465 534,049 Atlas Air Worldwide Holdings 16,200 a 748,440 Con-way 30,500 1,268,800 Danaos 126,611 a,b 558,354 Hawaiian Holdings 114,400 a,b 800,800 Landstar System 38,200 2,087,630 Ryder System 19,900 1,106,639 SkyWest 35,318 455,249 Werner Enterprises 44,868 1,033,759 Utilities2.0% Atmos Energy 28,213 1,138,395 Dynegy 32,700 a,b 635,361 Empire District Electric 53,590 1,134,500 NorthWestern 31,000 1,245,270 NRG Energy 36,621 961,301 Ormat Technologies 44,600 b 1,118,122 PNM Resources 57,600 1,262,016 Portland General Electric 54,963 1,583,484 Questar 45,500 997,360 UNS Energy 45,300 2,071,569 Total Common Stocks (cost $494,572,383) Rights.0% Software & Services Unwired Planet (cost $0) 234,632 a Investment of Cash Collateral for Securities Loaned6.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $41,723,000) 41,723,000 d Total Investments (cost $536,295,383) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2013, the value of the fund's securities on loan was $39,838,324 and the value of the collateral held by the fund was $41,723,000. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At August 31, 2013, net unrealized appreciation on investments was $99,067,964 of which $115,250,426 related to appreciated investment securities and $16,182,462 related to depreciated investment securities. At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.8 Banks 9.5 Software & Services 9.4 Technology Hardware & Equipment 7.3 Money Market Investment 6.8 Insurance 6.4 Materials 6.4 Energy 5.6 Diversified Financials 5.3 Health Care Equipment & Services 4.2 Commercial & Professional Services 4.1 Retailing 4.0 Real Estate 3.0 Consumer Durables & Apparel 2.7 Consumer Services 2.7 Pharmaceuticals, Biotech & Life Sciences 2.7 Semiconductors & Semiconductor Equipment 2.7 Utilities 2.0 Transportation 1.5 Media 1.4 Household & Personal Products 1.0 Automobiles & Components .9 Food, Beverage & Tobacco .9 Food & Staples Retailing .6 Exchange-Traded Funds .2 Telecommunication Services .1 † Based on net assets. The following is a summary of the inputs used as of August 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 578,461,934 - - Equity Securities - Foreign Common Stocks+ 14,256,077 - - Exchange-Traded Funds 918,979 - - Mutual Funds 41,723,000 - - Rights+ 3,357 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund August 31, 2013 (Unaudited) Common Stocks97.2% Shares Value ($) Capital Goods17.1% Boeing 152,900 15,889,368 Donaldson 404,100 14,240,484 Emerson Electric 242,700 14,651,799 Fastenal 324,200 14,261,558 Flowserve 279,600 15,598,884 MSC Industrial Direct, Cl. A 175,400 13,330,400 Precision Castparts 67,860 14,334,746 Rockwell Collins 203,800 14,422,926 W.W. Grainger 27,100 6,703,185 Consumer Durables & Apparel4.1% Coach 277,000 14,628,370 NIKE, Cl. B 235,700 14,806,674 Consumer Services4.9% McDonald's 152,700 14,408,772 Panera Bread, Cl. A 43,300 a 7,102,066 Starbucks 192,200 13,553,944 Energy8.6% Apache 182,500 15,636,600 EOG Resources 101,460 15,934,293 Occidental Petroleum 165,500 14,598,755 Schlumberger 197,750 16,005,885 Food & Staples Retailing1.9% Wal-Mart Stores 188,900 Food, Beverage & Tobacco1.8% Coca-Cola 345,100 Health Care Equipment & Services10.3% C.R. Bard 124,650 14,318,546 Meridian Bioscience 636,600 b 14,317,134 ResMed 356,800 b 16,855,232 Stryker 218,100 14,588,709 Varian Medical Systems 202,900 a 14,294,305 Household & Personal Products2.0% Colgate-Palmolive 247,200 Materials7.8% FMC 220,500 14,687,505 Monsanto 139,100 13,616,499 Praxair 119,000 13,970,600 Sigma-Aldrich 174,000 14,349,780 Pharmaceuticals, Biotech & Life Sciences4.0% Celgene 109,800 a 15,369,804 Johnson & Johnson 160,500 13,868,805 Retailing7.0% Family Dollar Stores 210,400 14,978,376 The TJX Companies 315,300 16,622,616 Tractor Supply 60,100 7,354,437 Urban Outfitters 274,200 a 11,497,206 Semiconductors & Semiconductor Equipment1.7% Intel 555,000 Software & Services16.4% Adobe Systems 291,300 a 13,326,975 Automatic Data Processing 222,200 15,811,752 Google, Cl. A 16,960 a 14,363,424 MasterCard, Cl. A 28,370 17,194,490 Microsoft 433,100 14,465,540 Oracle 450,000 14,337,000 Paychex 372,000 14,388,960 Teradata 241,600 a 14,148,096 Technology Hardware & Equipment5.7% Amphenol, Cl. A 172,800 13,093,056 Cisco Systems 592,700 13,815,837 QUALCOMM 218,500 14,482,180 Transportation3.9% C.H. Robinson Worldwide 241,900 b 13,756,853 Expeditors International of Washington 354,000 14,358,240 Total Common Stocks (cost $549,141,669) Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,440,000) 17,440,000 c Investment of Cash Collateral for Securities Loaned4.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $28,471,475) 28,471,475 c Total Investments (cost $595,053,144) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2013, the value of the fund's securities on loan was $27,899,472 and the value of the collateral held by the fund was $28,938,858, consisting of cash collateral of $28,471,475 and U.S. Government and Agency securities valued at $467,383. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Capital Goods 17.1 Software & Services 16.4 Health Care Equipment & Services 10.3 Energy 8.6 Materials 7.8 Retailing 7.0 Money Market Investments 6.4 Technology Hardware & Equipment 5.7 Consumer Services 4.9 Consumer Durables & Apparel 4.1 Pharmaceuticals, Biotech & Life Sciences 4.0 Transportation 3.9 Household & Personal Products 2.0 Food & Staples Retailing 1.9 Food, Beverage & Tobacco 1.8 At August 31, 2013, net unrealized appreciation on investments was $152,640,481 of which $157,786,047 related to appreciated investment securities and $5,145,566 related to depreciated investment securities. At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Semiconductors & Semiconductor Equipment 1.7 † Based on net assets. The following is a summary of the inputs used as of August 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 701,782,150 - - Mutual Funds 45,911,475 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Stock Fund August 31, 2013 (Unaudited) Common Stocks96.8% Shares Value ($) Australia3.8% CSL 515,200 31,177,136 Woodside Petroleum 790,000 26,845,923 Brazil1.0% Petroleo Brasileiro, ADR 1,044,300 Canada1.3% Suncor Energy 611,200 China3.0% China Shenhua Energy, Cl. H 4,950,500 15,385,624 CNOOC 15,694,000 31,167,601 Denmark1.9% Novo Nordisk, Cl. B 173,000 France3.3% Essilor International 182,100 19,660,533 L'Oreal 182,300 30,418,269 Hong Kong6.2% AIA Group 5,800,600 25,470,592 China Mobile 2,855,500 30,692,818 CLP Holdings 1,301,000 10,402,027 Hong Kong & China Gas 12,345,434 28,529,448 Japan11.4% Chugai Pharmaceutical 371,100 7,627,232 Denso 423,400 19,405,204 FANUC 201,200 30,758,385 Honda Motor 825,400 29,801,324 Keyence 33,557 11,107,628 Komatsu 1,357,500 29,794,902 Mitsubishi Estate 587,000 15,304,986 Shin-Etsu Chemical 497,300 30,035,026 Singapore1.9% DBS Group Holdings 2,390,369 Spain2.0% Inditex 226,000 Sweden1.8% Hennes & Mauritz, Cl. B 761,000 Switzerland8.0% Nestle 453,700 29,768,805 Novartis 150,700 10,989,301 Roche Holding 110,000 27,439,411 SGS 5,000 11,386,963 Swatch Group-BR 23,400 13,479,929 Syngenta 76,400 29,954,022 Taiwan2.1% Taiwan Semiconductor Manufacturing, ADR 1,932,800 United Kingdom9.9% BG Group 1,678,000 31,906,678 HSBC Holdings 2,834,000 29,688,729 Reckitt Benckiser Group 435,700 29,607,533 Standard Chartered 1,319,000 29,454,648 Tesco 5,322,000 30,231,045 United States39.2% Adobe Systems 678,900 a 31,059,675 Amphenol, Cl. A 165,400 12,532,358 Automatic Data Processing 422,900 30,093,564 C.R. Bard 79,700 9,155,139 Cisco Systems 1,258,100 29,326,311 Colgate-Palmolive 517,800 29,913,306 EOG Resources 182,400 28,645,920 Fastenal 210,000 9,237,900 Google, Cl. A 35,400 a 29,980,260 Intel 679,300 14,931,014 Johnson & Johnson 341,000 29,465,810 MasterCard, Cl. A 49,200 29,819,136 Microsoft 967,600 32,317,840 NIKE, Cl. B 446,400 28,042,848 Oracle 950,200 30,273,372 Praxair 260,500 30,582,700 Precision Castparts 139,500 29,467,980 QUALCOMM 458,600 30,396,008 Schlumberger 379,500 30,716,730 Sigma-Aldrich 166,400 13,723,008 Stryker 448,300 29,986,787 The TJX Companies 564,100 29,739,352 Wal-Mart Stores 417,800 30,491,044 Total Common Stocks (cost $1,264,433,113) Other Investment2.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $39,650,000) 39,650,000 b Total Investments (cost $1,304,083,113) % Cash and Receivables (Net) .6 % Net Assets % ADR - American Depository Receipts BR - Bearer Certificate a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2013, net unrealized appreciated on investments was $216,841,180 of which $236,370,283 related to appreciated investment securities and $19,529,103 related to depreciated investment securities. At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 20.5 Energy 13.1 Health Care 12.7 Consumer Staples 11.8 Consumer Discretionary 11.7 Financial 8.5 Industrial 7.2 Materials 6.8 Money Market Investment 2.6 Utilities 2.5 Telecommunication Services 2.0 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS August 31, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: Hong Kong Dollar, Expiring 9/3/2013 a 14,068,585 1,814,084 1,814,259 Counterparty: a National Australia Bank The following is a summary of the inputs used as of August 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 599,898,062 - - Equity Securities - Foreign Common Stocks+ 881,376,231 - - Mutual Funds 39,650,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 175 - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended August 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS International Stock Fund August 31, 2013 (Unaudited) Common Stocks97.6% Shares Value ($) Australia8.5% Coca-Cola Amatil 4,763,000 52,058,815 Cochlear 356,600 18,202,460 CSL 1,019,000 61,664,406 Woodside Petroleum 1,692,000 57,497,850 Woolworths 2,180,100 69,214,144 Belgium1.5% Colruyt 849,000 Brazil1.4% Petroleo Brasileiro, ADR 2,917,800 Canada2.2% Suncor Energy 1,982,200 China3.3% China Shenhua Energy, Cl. H 10,513,000 32,673,278 CNOOC 33,191,000 65,915,881 Denmark2.0% Novo Nordisk, Cl. B 368,000 Finland.9% Kone, Cl. B 318,000 France7.8% Air Liquide 450,100 59,195,975 Danone 815,000 60,686,332 Essilor International 507,576 54,800,739 L'Oreal 366,700 61,186,940 Germany4.0% Adidas 603,300 63,788,113 SAP 791,000 58,470,626 Hong Kong8.3% AIA Group 12,183,800 53,499,396 China Mobile 5,678,500 61,036,305 CLP Holdings 6,249,000 49,963,311 Hang Lung Properties 8,857,000 27,697,935 Hong Kong & China Gas 25,634,026 59,238,469 Italy.6% Tenaris, ADR 388,800 Japan19.7% AEON Mall 953,590 24,931,156 Chugai Pharmaceutical 628,000 12,907,308 Daito Trust Construction 644,500 59,077,252 Denso 1,270,300 58,220,197 FANUC 409,400 62,586,892 Honda Motor 1,597,100 57,663,793 INPEX 14,000 63,522,941 Keyence 98,520 32,610,888 Komatsu 2,912,300 63,920,217 Mitsubishi Estate 1,066,000 27,794,062 Shimamura 204,300 20,890,890 Shin-Etsu Chemical 971,500 58,674,899 Tokio Marine Holdings 1,759,700 54,394,149 Singapore1.9% DBS Group Holdings 2,401,226 29,742,373 Oversea-Chinese Banking 3,539,061 27,439,098 Spain2.1% Inditex 477,000 Sweden2.1% Hennes & Mauritz, Cl. B 1,718,000 Switzerland9.7% Nestle 879,000 57,674,190 Novartis 839,000 61,181,310 Roche Holding 238,400 59,468,687 SGS 11,090 25,256,285 Swatch Group-BR 52,100 30,013,004 Syngenta 153,000 59,986,458 Taiwan2.0% Taiwan Semiconductor Manufacturing, ADR 3,648,400 United Kingdom19.6% BG Group 3,575,000 67,977,576 Burberry Group 2,506,000 59,573,277 Centrica 9,895,000 59,174,642 Compass Group 4,369,900 57,968,268 HSBC Holdings 5,347,000 56,014,691 Reckitt Benckiser Group 895,900 60,879,937 SABMiller 1,185,000 56,450,433 Smith & Nephew 4,995,000 58,055,293 Standard Chartered 2,544,000 56,810,178 Tesco 10,811,000 61,410,715 Total Common Stocks (cost $2,626,817,740) Other Investment2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $59,200,000) 59,200,000 a Total Investments (cost $2,686,017,740) % Cash and Receivables (Net) .4 % Net Assets % ADR - American Depository Receipts BR - Bearer of Certificate a Investment in affiliated money market mutual fund. At August 31, 2013, net unrealized appreciation on investments was $329,020,227 of which $414,697,085 related to appreciated investment securities and $85,676,858 related to depreciated investment securities. At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Staples 17.4 Consumer Discretionary 15.7 Financial 13.8 Energy 13.6 Health Care 12.8 Industrial 5.9 Materials 5.9 Utilities 5.5 Information Technology 5.0 Money Market Investment 2.0 Telecommunication Services 2.0 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS August 31, 2013 (Unaudited) Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: Australian Dollar, Expiring 9/3/2013 a 15,437,310 1,990,575 1,990,768 Counterparty: a National Australia Bank The following is a summary of the inputs used as of August 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 2,955,837,967 - - Mutual Funds 59,200,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 193 - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended August 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 By: /s/ James Windels James Windels Treasurer Date: October 22, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
